Title: From Thomas Jefferson to John Holmes Freeman, 6 July 1807
From: Jefferson, Thomas
To: Freeman, John Holmes


                        
                            Sir
                     
                            Washington July 6. 07.
                        
                        Your favor of June 20. came to hand on the 2d. inst. having supposed that your final account which I had paid
                            contained every thing you had paid or was answerable for for me, I was not aware that one half of the hire of Moses was
                            unpaid. I now recollect that the article respecting him in the account was only of half his hire. I therefore now inclose
                            you 25. dollars, which is as near the sum as paper bills will admit, and the putting 87. cents into the letter in silver
                            might expose it to be opened. I will leave this small balance for you at Capt Shackleford’s the first time I pass that
                            road.
                        You mention having written me a letter of Mar. 7. stating a mistake of 20. D. in your account to your
                            prejudice. I have never recieved any such letter from you, nor any one since yours of Dec. 21. this now recieved of June
                            20. is the first acknolegement I have of the reciept of the 140. D. sent in mine of Feb. 8. with respect to any mistake in
                            your account I shall be ready to recieve it & examine it. but when you recollect that letter after letter & account
                            after account has been presented to me, each to correct some error to your prejudice in the preceding one, that I have
                            admitted all & paid all and without vouchers to secure me against those to whom you have made the paiments, you will be
                            sensible I ought to know when this is to stop, & when I ought to consider it as time to cease viewing your memory alone
                            as a sufficient voucher, & especially when the weakness of that produced by the state of your health, has been
                            constantly assigned as the cause of these errors. this state of your health confining you to the house almost the whole
                            time you were in my service and rendering you obviously unable to attend to my business, was the real cause of your not
                            continuing in it, which I mention to justify you against the reports which you say are circulating to your prejudice. I
                            salute you with my best wishes.
                        
                            Th: Jefferson
                     
                        
                    